DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed October 13, 2022. Claims 1-15 are presently pending and are presented for examination.

Response to Arguments/Remarks

4.	35 USC § 103 Rejection. Applicant's amendments/arguments filed on October 13, 2022
regarding the previous 35 USC § 103 rejection have been fully considered. Applicant’s
arguments, with respect to the previous 35 USC § 103 rejection are not persuasive.
Applicant argues that “none of the electric motors disclosed by Drake drives two adjacent reels (e.g., first and second reels), as is required by claim 1.  Thus, no combination of Honeyman with Drake can produce the header recited in independent claim 1. Accordingly, reconsideration and withdrawal of the Section 103 rejection of claim 1… Beginning with claim 3, there is recited a variable speed drive comprising:  a variable speed motor; and a multi-speed gearbox operatively coupled to the variable speed motor and at least one of the first and second reels.  At page 6 of the Office Action, the Examiner asserts that Honeyman's disclosure of a  "gearbox" and alternatives to a variable speed motor are conventional features and known in the art. However, a "gearbox," is not per se a disclosure of a multi-speed gearbox. Moreover, claim 3 recites a variable speed motor to which the multi-speed gearbox is operatively coupled. The passages from paragraphs [0019] and [0030] relied upon by the Examiner do not disclose or suggest operatively coupling a first variable speed device such as a multi-speed gearbox to a second variable speed device such as a variable speed motor. As such, even assuming arguendo that a gearbox is conventional and known in the art, it still would not have been obvious to arrange it with a variable speed motor coupled to a reel as recited in claim 3... Turning to claim 7, there is recited a variable speed drive comprising:  a motor; and  a continuously variable transmission operatively connected to the motor and at least one of the first reel for rotatably driving the first  reel and the second reel for rotatably driving the second reel.  At page 8 of the Office Action, the Examiner asserts that Honeyman's disclosure of a "variable speed transmission" is a conventional feature and known in the art. However, a "variable speed transmission," is not per se a disclosure of a continuously variable transmission, as claimed. The passages from paragraph [0030] relied upon by the Examiner also do not disclose or suggest operatively connecting a continuously variable transmission to a motor. Referring to claim 11, there is recited a variable speed drive comprising:  a motor; and a planetary gear drive operatively coupled to the motor and at least one of the first and second reels. At pages 10-11 of the Office Action, the Examiner relies on passages from paragraph [0030] of Honeyman which neither discloses nor suggests a planetary gear drive operatively coupled to a motor. As such, Applicant respectfully submits that Honeyman fails to render claim 11 obvious.”

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. After a careful review of the prior art, the examiner concludes that the above argued limitations are conventional/known in the art and expressly or impliedly contained in the prior art of Honeyman and Drake. For example, Honeyman discloses that the reel system can be couple together for redundancy and can have one or more drive system for control of the reels (See at least fig 1-9, ¶ 28, “As is also known in the art, the header 20 has a laterally extending crop cutting assembly 22 in the form of a reciprocating sickle for severing standing crop from the ground, one or more rotating reels 24 for sweeping the standing crop into the sickle 22 to improve cutoff”), (See at least fig 8, ¶ 29, “In some embodiments, more than a single reel 30 may be used, wherein operation of each reel is either under independent control, or operation of all reels is under common control.”), (See at least fig 8, ¶ 30, “plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control”). Accordingly, the reel system can have a single drive system connected to at least one reel to drive the second reel. Additionally, Honeyman explicitly states that a variable motor may be arrange on one side of the reel to cause reel rotation (See at least fig 8, ¶ 30, “Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor…In some embodiments, the reel drive system may be arranged on one side of the reel 30 to cause reel rotation.”). Drake teaches a second reel adjacent the first reel (See at least fig 1, ¶ 2, “a plurality of reel cutting units are usually arranged in front and rear rows with the cutting units in each row being laterally spaced from one another if there is more than one cutting unit in each row. The cutting units in the respective rows are laterally staggered relative to the cutting units in the other rows so that the gaps between the cutting units in one row are covered by the cutting unit(s) in another row.”), (See at least fig 1, ¶ 5, “The cutting reels of the cutting units are individually powered by separate variable speed electric motors such that a first electric motor drives the cutting reel of a first cutting unit, a second electric motor drives the cutting reel of a second cutting unit, a third electric motor drives the cutting reel of a third cutting unit, and so on”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Honeyman and include a second reel adjacent the first reel as taught by Drake. Additional arguments about claims 3, 7, and 11, present conventional and well-known elements that are expressly or impliedly contained in the prior art and thus are obvious to combine. 
Therefore, the above argued limitation is expressly or impliedly contained in the prior art. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Therefore, it would be obvious to combine these references with the knowledge generally available to one of ordinary skill in the art as already shown in the Non-Final Action. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, for the above reasons, the examiner maintains the rejection over claims 1-15.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-15 are rejected under 35 U.S.C 103 as being unpatentable over Honeyman et al, US 2021/0243954, in view of Drake et al. US 2016/0000006, hereinafter referred to as Honeyman and Drake, respectively.

Regarding claim 1, Honeyman discloses an agricultural harvester header comprising: 
a first reel (See at least fig 1-9, ¶ 28, “As is also known in the art, the header 20 has a laterally extending crop cutting assembly 22 in the form of a reciprocating sickle for severing standing crop from the ground, one or more rotating reels 24 for sweeping the standing crop into the sickle 22 to improve cutoff”), (See at least fig 8, ¶ 29, “In some embodiments, more than a single reel 30 may be used, wherein operation of each reel is either under independent control, or operation of all reels is under common control.”), (See at least fig 1-9, ¶ 30, “plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control”);  
a second reel (See at least fig 1-9, ¶ 28, “As is also known in the art, the header 20 has a laterally extending crop cutting assembly 22 in the form of a reciprocating sickle for severing standing crop from the ground, one or more rotating reels 24 for sweeping the standing crop into the sickle 22 to improve cutoff”), (See at least fig 8, ¶ 29, “In some embodiments, more than a single reel 30 may be used, wherein operation of each reel is either under independent control, or operation of all reels is under common control.”), (See at least fig 8, ¶ 30, “plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control”); and 
a variable speed reel drive between the first and second reels and operatively connected to at least one of the first reel for rotatably driving the first reel and the second reel for rotatably driving the second reel (See at least fig 1-9, ¶ 19, “reel speed is measured from a sensor and drive pressure is measured and adjusted to maintain the speed at a desired setpoint ( either fixed or varying with forward velocity) to ensure a consistent or near consistent feed of the harvested crop into the machine”), (See at least fig 1-9, ¶ 30, “Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor.”).
Honeyman fails to explicitly a second reel adjacent the first reel.
However, Drake teaches a second reel adjacent the first reel (See at least fig 1, ¶ 2, “a plurality of reel cutting units are usually arranged in front and rear rows with the cutting units in each row being laterally spaced from one another if there is more than one cutting unit in each row. The cutting units in the respective rows are laterally staggered relative to the cutting units in the other rows so that the gaps between the cutting units in one row are covered by the cutting unit(s) in another row.”), (See at least fig 1, ¶ 5, “The cutting reels of the cutting units are individually powered by separate variable speed electric motors such that a first electric motor drives the cutting reel of a first cutting unit, a second electric motor drives the cutting reel of a second cutting unit, a third electric motor drives the cutting reel of a third cutting unit, and so on”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Honeyman and include a second reel adjacent the first reel as taught by Drake because it would allow the system to be individually powered by separate variable speed electric motors such that a first electric motor drives the cutting reel of a first cutting unit, a second electric motor drives the cutting reel of a second cutting unit (Drake, claim 1).

Regarding claim 2, Honeyman discloses the agricultural harvester header of claim 1, wherein the variable speed reel drive is operatively connected to the first and second reels for rotatably driving the first and second reels (See at least fig 1-9, ¶ 28, “As is also known in the art, the header 20 has a laterally extending crop cutting assembly 22 in the form of a reciprocating sickle for severing standing crop from the ground, one or more rotating reels 24 for sweeping the standing crop into the sickle 22 to improve cutoff”), (See at least fig 8, ¶ 29, “In some embodiments, more than a single reel 30 may be used, wherein operation of each reel is either under independent control, or operation of all reels is under common control.”), (See at least fig 1-9, ¶ 30, “plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 3, Honeyman discloses the agricultural harvester header of claim 1, wherein the variable speed reel drive comprises: a variable speed motor; and a multi-speed gearbox operatively coupled to the variable speed motor and at least one of the first and second reels (See at least fig 1-9, ¶ 19, “reel speed is measured from a sensor and drive pressure is measured and adjusted to maintain the speed at a desired setpoint ( either fixed or varying with forward velocity) to ensure a consistent or near consistent feed of the harvested crop into the machine”), (See at least fig 1-9, ¶ 30, “Note that some embodiments may replace the chain drive 40 with other known mechanisms, including a direct drive, gear box, belt drive, or
variable sheave belt drive …Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor.”), (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 4, Honeyman discloses the agricultural harvester header of claim 3, wherein the multi-speed gearbox is operatively connected to the first and second reels for rotatably driving the first and second reels (See at least fig 1-9, ¶ 30, “In some embodiments, the reel drive system may be arranged on one side of the reel 30 to cause reel rotation. In some embodiments, plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control.”), (See at least fig 8, ¶ 29, “In some embodiments, more than a single reel 30 may be used, wherein operation of each reel is either under independent control, or operation of all reels is under common control.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 5, Honeyman discloses the agricultural harvester header of claim 3, wherein the multi-speed gearbox comprises: a first gear having a first drive ratio for driving at least one of the first and second reels, and a second gear having a second drive ratio that differs from the first drive ratio for driving the at least one of the first and second reels (See at least fig 1-9, ¶ 19, “reel speed is measured from a sensor and drive pressure is measured and adjusted to maintain the speed at a desired setpoint ( either fixed or varying with forward velocity) to ensure a consistent or near consistent feed of the harvested crop into the machine”), (See at least fig 1-9, ¶ 30, “Note that some embodiments may replace the chain drive 40 with other known mechanisms, including a direct drive, gear box, belt drive, or variable sheave belt drive …Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 6, Honeyman discloses the agricultural harvester header of claim 3, wherein the first reel includes a first reel drive shaft for rotating the first reel, the second reel includes a second reel drive shaft for rotating the second reel, and wherein the first reel drive shaft is coupled to the second reel drive shaft via a universal joint (See at least fig 1-9, ¶ 30, “In some embodiments, the reel drive system may be arranged on one side of the reel 30 to cause reel rotation. In some embodiments, plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control.”), (See at least fig 8, ¶ 29, “In some embodiments, more than a single reel 30 may be used, wherein operation of each reel is either under independent control, or operation of all reels is under common control.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 7, Honeyman discloses the agricultural harvester header of claim 1, wherein the variable speed reel drive comprises: a motor; and a continuously variable transmission operatively connected to the motor and at least one of the first reel for rotatably driving the first reel and the second reel for rotatably driving the second reel (See at least fig 1-9, ¶ 30, “Reel speed may then be varied by a form of variable transmission, or in the case of an electric
drive, by adjusting the current, duty, voltage, or frequency of the motor. The motor 38 operates in conjunction with the chain drive 40 to drive a driveline (not shown) coupled ( e.g., via a U-joint) to a shaft of the motor 38 and the reel hub (e.g., connection via bearings, as is known). In some embodiments, the reel drive system may be arranged on one side of the reel 30 to cause reel rotation. In some embodiments, plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 8, Honeyman discloses the agricultural harvester header of claim 7, wherein the continuously variable transmission is operatively connected to the first and second reels for rotatably driving the first and second reels (See at least fig 1-9, ¶ 30, “Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor. The motor 38 operates in conjunction with the chain drive 40 to drive a driveline (not shown) coupled ( e.g., via a U-joint) to a shaft of the motor 38 and the reel hub (e.g., connection via bearings, as is known). In some embodiments, the reel drive system may be arranged on one side of the reel 30 to cause reel rotation. In some embodiments, plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 9, Honeyman discloses the agricultural harvester header of claim 7, wherein the continuously variable transmission is a push-belt continuously variable transmission, a variable-diameter pulley continuously variable transmission, a planetary continuously variable transmission, hydrostatic continuously variable transmission, or an infinitely variable transmission (See at least fig 1-9, ¶ 19, “reel speed is measured from a sensor and drive pressure is measured and adjusted to maintain the speed at a desired setpoint ( either fixed or varying with forward velocity) to ensure a consistent or near consistent feed of the harvested crop into the machine”), (See at least fig 1-9, ¶ 30, “Note that some embodiments may replace the chain drive 40 with other known mechanisms, including a direct drive, gear box, belt drive, or variable sheave belt drive …Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 10, Honeyman discloses the agricultural harvester header of claim 7, wherein the continuously variable transmission includes a sheave mounted to one of a first reel drive shaft of the first reel and a second reel drive shaft of the second reel (See at least fig 1-9, ¶ 30, “Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor. The motor 38 operates in conjunction with the chain drive 40 to drive a driveline (not shown) coupled ( e.g., via a U-joint) to a shaft of the motor 38 and the reel hub (e.g., connection via bearings, as is known). In some embodiments, the reel drive system may be arranged on one side of the reel 30 to cause reel rotation. In some embodiments, plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 11, Honeyman discloses the agricultural harvester header of claim 1, wherein the variable speed reel drive comprises: a motor; and a planetary gear drive operatively coupled to the motor and at least one of the first and second reels  (See at least fig 1-9, ¶ 30, “Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor. The motor 38 operates in conjunction with the chain drive 40 to drive a driveline (not shown) coupled ( e.g., via a U-joint) to a shaft of the motor 38 and the reel hub (e.g., connection via bearings, as is known). In some embodiments, the reel drive system may be arranged on one side of the reel 30 to cause reel rotation. In some embodiments, plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 12, Honeyman discloses the agricultural harvester header of claim 11, wherein the planetary gear drive is operatively coupled to the first and second reels (See at least fig 1-9, ¶ 19, “reel speed is measured from a sensor and drive pressure is measured and adjusted to maintain the speed at a desired setpoint ( either fixed or varying with forward velocity) to ensure a consistent or near consistent feed of the harvested crop into the machine”), (See at least fig 1-9, ¶ 30, “Note that some embodiments may replace the chain drive 40 with other known mechanisms, including a direct drive, gear box, belt drive, or variable sheave belt drive …Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 13, Honeyman discloses the agricultural harvester header of claim 11, wherein the planetary gear drive comprises: a ring gear; at least one planetary gear within the ring gear; and a sun gear within the ring gear (See at least fig 1-9, ¶ 19, “reel speed is measured from a sensor and drive pressure is measured and adjusted to maintain the speed at a desired setpoint ( either fixed or varying with forward velocity) to ensure a consistent or near consistent feed of the harvested crop into the machine”), (See at least fig 1-9, ¶ 30, “Note that some embodiments may replace the chain drive 40 with other known mechanisms, including a direct drive, gear box, belt drive, or variable sheave belt drive …Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 14, Honeyman discloses the agricultural harvester header of claim 13, wherein the sun gear is operatively coupled to the first and second reels (See at least fig 1-9, ¶ 19, “reel speed is measured from a sensor and drive pressure is measured and adjusted to maintain the speed at a desired setpoint ( either fixed or varying with forward velocity) to ensure a consistent or near consistent feed of the harvested crop into the machine”), (See at least fig 1-9, ¶ 30, “Note that some embodiments may replace the chain drive 40 with other known mechanisms, including a direct drive, gear box, belt drive, or variable sheave belt drive …Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor.”) , (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Regarding claim 15, Honeyman discloses the agricultural harvester header of claim 13, wherein the sun gear is affixed to at least one of a first reel drive shaft of the first reel for rotating the first reel and a second reel drive shaft of the second reel for rotating the second reel (See at least fig 1-9, ¶ 30, “Reel speed may then be varied by a form of variable transmission, or in the case of an electric drive, by adjusting the current, duty, voltage, or frequency of the motor. The motor 38 operates in conjunction with the chain drive 40 to drive a driveline (not shown) coupled ( e.g., via a U-joint) to a shaft of the motor 38 and the reel hub (e.g., connection via bearings, as is known). In some embodiments, the reel drive system may be arranged on one side of the reel 30 to cause reel rotation. In some embodiments, plural reel drive systems may be used, such as on each end of the reel 30 ( e.g., coupled together for concurrent operation or redundancy) or for each respective reel ( e.g., for reel assemblies with multiple reels) for concurrent (e.g., peer to- peer) or independent control.”), (This feature is conventional and known in the art. It would have been obvious for a person of ordinary skill in the art to use this feature to rotatably drive both reels in the system).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665